Exhibit 10.5

Execution Version

 

LIMITED WAIVER TO AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT

 

 

THIS LIMITED WAIVER TO AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT (this
“Limited Waiver”) is entered into as of May 5, 2020 by and among EVO PAYMENTS
INTERNATIONAL, LLC, a Delaware limited liability company (the “Borrower”),
 CITIBANK, N.A., as administrative agent (the “Administrative Agent”) and the
Lenders party hereto (the “Consenting Lenders”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement (as defined below).

RECITALS

 

A. WHEREAS, reference is hereby made to the Amended and Restated First Lien
Credit Agreement, dated as of June 14, 2018 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, the other Loan Parties party thereto, the Lenders party thereto and
CITIBANK, N.A., in its capacities as the Administrative Agent and the Issuing
Bank.

B. WHEREAS, Section 11.2(b)(iii) of the Credit Agreement permits the Required
Revolving Lenders to waive any Default or Event of Default with respect to
Section 6.1 of the Credit Agreement (the “Springing Financial Covenant”) without
the consent of any other Lender;

C.  WHEREAS, the Borrower has requested that the Required Revolving Lenders
waive any Default or Event of Default with respect to the Springing Financial
Covenant for any Testing Quarter from the fiscal quarter ending June 30, 2020 to
the fiscal quarter ending September 30, 2021;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

 

A.  LIMITED WAIVER

 

(a)Section 6.1 of the Credit Agreement requires that the Borrower not permit the
Consolidated Leverage Ratio for any Testing Quarter to be less than the ratios
set forth below (each, a “Limited Waiver Covenant Level”) for the following
fiscal quarters:

Fiscal Year

March 31

June 30

September 30

December 31

2020

 

5.50:1.0

5.25:1.0

5.00:1.0

2021

5.00:1.0

5.00:1.0

5.00:1.0

 

(b)The Consenting Lenders hereby waive pursuant to Section 11.2(b)(iii) of the
Credit Agreement and effective as of the Limited Waiver Effective Date (as
defined below) any Default or Event of Default directly resulting from the
failure of the Borrower to comply with a Limited Waiver Covenant Level for the
applicable Testing Quarter; provided that the waivers described in this clause
(b) shall terminate immediately (and to the extent applicable, any related
Default or Event of Default shall be reinstated immediately and automatically)
upon the earlier of (x) the failure to satisfy any Limited Waiver Requirement
and (y) written notice by the Borrower to the Administrative Agent.  








As used herein, the “Limited Waiver Requirements” shall mean:

(a)the Borrower shall not permit the Consolidated Leverage Ratio for any Testing
Quarter to be less than the ratios set forth below for the following fiscal
quarters:

Fiscal Year

March 31

June 30

September 30

December 31

2020

 

6.00:1.0

6.00:1.0

6.00:1.0

2021

6.00:1.0

5.50:1.0

5.25:1.0

 

(b)from the Limited Waiver Effective Date to the last day of the fiscal quarter
ending March 31, 2021, the Borrower or any of its Restricted Subsidiaries shall
not utilize any of the following baskets:

(i) any Restricted Payments pursuant to Section 7.5(e), (n), (h) and (q) of the
Credit Agreement; and

(ii) any prepayments of Indebtedness pursuant to Section 7.12(a), (b)(vi) and
(b)(vii) of the Credit Agreement.

B.CONDITIONS TO EFFECTIVENESS

 

This Limited Waiver shall not become effective until the date (the “Limited
Waiver Effective Date”) on which each of the following conditions is satisfied:

 

(a)the Administrative Agent shall have received from Consenting Lenders
comprising the Required Revolving Lenders and the Borrower executed counterparts
(in such number as may be requested by the Administrative Agent) of this Limited
Waiver;

 

(b)the Administrative Agent shall have received an officer’s certificate that,
as of the Limited Waiver Effective Date, the representations and warranties
contained in paragraph 1 of Section C are true and correct; and

 

(c)the Administrative Agent shall have received all fees and amounts due and
payable by the Loan Parties under the Loan Documents on or prior to the Limited
Waiver Effective Date, including reimbursement or payment of all reasonable
expenses incurred by the Administrative Agent and its Affiliates that are
required to be reimbursed or paid by the Borrower under the Credit Agreement.

 

C.  MISCELLANEOUS

 

1. Representations and Warranties; No Default.  The Borrower represents and
warrants to the Administrative Agent and each Lender that, on the Limited Waiver
Effective Date, and after giving effect to this Limited Waiver (a) the
representations and warranties of each Loan Party contained in the Credit
Agreement or any other Loan Document are true and correct in all material
respects (except that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the Limited Waiver Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case such representations and warranties are true and correct in all
material respects as of such earlier date, and (b) no Default exists.

 

2.Effect of Agreement.  Except as set forth expressly herein, all terms of the
Credit Agreement and the other Loan Documents shall be and remain in full force
and effect and shall constitute

2

 




the legal, valid, binding and enforceable obligations of the Loan Parties to the
Lenders and Administrative Agent.  The execution, delivery and effectiveness of
this Limited Waiver shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Lenders under the Credit Agreement,
nor constitute a waiver of any provision of the Credit Agreement.  This Limited
Waiver shall constitute a Loan Document for all purposes of the Credit
Agreement.

 

3.Governing Law.   THIS LIMITED WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  THE TERMS OF SECTIONS 11.5
AND 11.6 OF THE CREDIT AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS
MUTANDIS.

 

4.Counterparts.  This Limited Waiver may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of this Limited Waiver by telecopy or other electronic
means (such as by email in “pdf” or “tif” format) shall be effective as delivery
of a manually executed counterpart hereof.

 

 5.Binding Nature.  This Limited Waiver shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.  No third-party beneficiaries are intended in
connection with this Limited Waiver.

 

 

[remainder of page intentionally left blank]

 

 

 





3

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Limited Waiver to be
duly executed by their duly authorized officers, all as of the date and year
first above written.

 

 

EVO PAYMENTS INTERNATIONAL, LLC,

as Borrower

 

By:   /s/ Thomas E. Panther
Name: Thomas E. Panther

Title: Executive Vice President and Chief Financial Officer

                                     

 

 

 



[Signature Page to Second Amendment to Amended and Restated First Lien Credit
Agreement]



 

 

CITIBANK, N.A., as Administrative Agent

 

By: /s/ Caesar Wyszomirski 

Name: Caesar Wyszomirski

Title: Vice President

 

 

Citizens Bank,  N.A., as a Lender

 

By: /s/ Tyler Stephens

Name: Tyler Stephens

Title: Vice President

 

 

Bank of America,  N.A., as a Lender

 

By: /s/ Sujay Maiya

Name: Sujay Maiya

Title: Director

 

 

Regions Bank, as a Lender

 

By: /s/ JD Eller

Name: JD Eller

Title: Associate

 

 

Truist Bank, as a Lender

 

By: /s/ David Bennett

Name: David Bennett

Title: Director

 

 

JPMORGAN CHASE BANK, N.A.,

as Revolving Lender

 

By: /s/ Bruce S. Borden

Name: Bruce S. Borden

Title: Executive Director

 

 

 

 

 

 

 

 

[Signature Page to Limited Waiver to Amended and Restated First Lien Credit
Agreement]

